SHEA, J.,
concurring in part and dissenting in part. I agree with the majority that the trial court incorrectly dismissed this action for lack of subject matter jurisdiction because the plaintiff failed to exhaust his administrative remedies. The complaint alleges zoning violations with respect to building height and store area that did not occur until some time after the zoning commission had approved Chelsea’s site plan for the shopping center. No administrative remedy was available by the time the claimed violations reasonably could have been discovered.
I disagree, however, with the conclusion of the majority that the plaintiff lacks standing to protect his economic interests as a developer and owner of other shopping centers in the town of Clinton. The complaint alleges that the claimed zoning violations have been called to the attention of the zoning commission, its counsel and the zoning enforcement officer for the town, who has refused the plaintiffs requests for cease and desist orders. The allegation of aggrievement is that the plaintiff is “a major developer, owner, and builder in the town who is subjected to the [zoning regulations] of the Town, [and] the nonenforcement of these regulations as to Chelsea puts the plaintiff at a severe economic and competitive disadvantage, is a grave injury *683in fact, and constitutes selective enforcement of the zoning laws contrary to state law.”1
General Statutes § 8-2 (a) provides in part that “[a] 11 such [zoning] regulations shall be uniform for each class or kind of buildings, structures or use of land throughout each district . . . .” Implicitly, this provision requires uniform enforcement of zoning regulations. “The obvious purpose of the requirement of uniformity in the regulations is to assure property owners that there shall be no improper discrimination, all owners of the same class and in the same district being treated alike . . . .” Veseskis v. Bristol Zoning Commission, 168 Conn. 358, 360, 362 A.2d 538 (1975). “Any person specifically and materially damaged by a violation of the zoning ordinances which has occurred or is likely to occur on another’s land may seek injunctive relief restraining such violation.” Karls v. Alexandra Realty Corp. 179 Conn. 390, 401, 426 A.2d 784 (1980). “If the plaintiffs have suffered special damages as alleged in their complaint, the court has equitable jurisdiction and may grant injunctive relief.” Blum v. Lisbon Leasing Corp., 173 Conn. 175, 180, 377 A.2d 280 (1977). Courts have frequently applied these principles to find standing on the part of property owners claiming harm resulting from activities on other land that violate zoning regulations. Reynolds v. Soffer, 183 Conn. 67, 69, 438 A.2d 1163 (1981); Schomer v. Shilepsky, 169 Conn. 186, 194, 363 A.2d 128 (1975). The requirement of “special damages” serves to differentiate persons having standing to seek relief for zoning violations from the general public.
*684The plaintiffs claim of selective enforcement of the zoning regulations is essentially a claim of unfair and illegal competition in which the town is participating. Although the plaintiffs status as a competitor of Chelsea in the development and ownership of shopping centers in Clinton might not suffice to confer standing, his allegation of unfair and illegal competition presents the standing issue in a different light. The courts of this state have “frequently assumed jurisdiction as a matter of course over claims of unfair or illegal competition.” Connecticut State Medical Society v. Board of Examiners in Podiatry, 203 Conn. 295, 302, 524 A.2d 636 (1987). The complaint sufficiently alleges unfair and illegal competition by virtue of selective enforcement of the zoning regulations impacting the plaintiffs interests as a shopping center owner, given the favorable construction that must be accorded to a complaint on a motion to dismiss for lack of jurisdiction. See Duguay v. Hopkins, 191 Conn. 222, 227, 464 A.2d 45 (1983).
I would reverse the judgment of dismissal and remand the case to the trial court for further proceedings to provide the plaintiff an opportunity to prove his claim of standing based on unfair competition.

 In his brief, the plaintiff contends that Chelsea will have an unfair advantage in attracting customers to its shopping center if the towers it has erected on the shopping center buildings are permitted to exceed the building height limitation that other shopping centers in Clinton must obey. He also maintains that allowing Chelsea to exceed the store area restriction results in an unfair advantage in obtaining the larger retail stores as lessees for its shopping center.